Case 2:18-cv-08048-SVW-JC Document 115 Filed 11/18/19 Page 1 of 3 Page ID #:4253



   1   L. LIN WOOD, P.C.
   2   L. Lin Wood (admitted pro hac vice)
       lwood@linwoodlaw.com
   3   Nicole J. Wade (admitted pro hac vice)
   4   nwade@linwoodlaw.com
       Jonathan D. Grunberg (admitted pro hac vice)
   5   jgrunberg@linwoodlaw.com
   6   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com
   7   1180 West Peachtree Street, Ste. 2040
   8   Atlanta, Georgia 30309
       404-891-1402; 404-506-9111 (fax)
   9

  10   WEISBART SPRINGER HAYES, LLP              CHATHAM LAW GROUP
       Matt C. Wood (admitted pro hac vice)      Robert Christopher Chatham
  11   mwood@wshllp.com                          chris@chathamfirm.com
  12   212 Lavaca Street, Ste. 200               CA State Bar No. 240972
       Austin, TX 78701                          3109 W. Temple St.
  13   512-652-5780                              Los Angeles, CA 90026
  14   512-682-2074 (fax)                        213-277-1800
  15   Attorneys for Plaintiff Vernon Unsworth
  16
                           UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18
       VERNON UNSWORTH,                          Case No. 2:18-cv-08048-SVW (JC)
  19

  20         Plaintiff,
                                                 PLAINTIFF VERNON
  21
       v.                                        UNSWORTH’S TRIAL WITNESS
  22                                             LIST
       ELON MUSK,
  23
                                                 Pretrial Conference: Nov. 25, 2019
  24         Defendant.                          Trial Date:          Dec. 3, 2019
  25

  26
  27

  28
Case 2:18-cv-08048-SVW-JC Document 115 Filed 11/18/19 Page 2 of 3 Page ID #:4254



   1         Pursuant to Federal Rule of Civil Procedure 26(a)(3), the Local Rules, the
   2   Scheduling Order [Doc. 54 Ex. A] as amended [Doc. 55, 69, 83], and agreement of
   3   the parties, Plaintiff Vernon Unsworth hereby files his trial witness list.
   4         Plaintiff intends to call the following witnesses live or by deposition1 as
   5   indicated:
   6         1.        Vernon Unsworth
   7         2.        Elon Musk
   8         3.        Jared Birchall
   9         4.        Woranan (“Tik”) Ratrawiphukkun (by video deposition)
  10         5.        Vanessa Unsworth (by video deposition)
  11         6.        Dr. Bernard “Jim” Jansen
  12         Plaintiff may call the following witnesses live or by deposition designations
  13   as indicated:
  14         1.        Martin Ellis*
  15         2.        Richard William Stanton MBE GM*
  16         3.        Rob Harper*
  17         4.        Sam Teller*
  18         5.        Chris Bowman*
  19         6.        David Arnold* (by video deposition)
  20         7.        Steven Davis* (by video deposition)
  21         8.        Armor Harris* (by video deposition)
  22         Plaintiff reserves the right to call any witness identified on Defendant’s
  23   witness list, to call custodians of records if needed to overcome any objection or
  24   secure admission of documentary evidence, and to amend this witness list to add
  25   additional witnesses that may become necessary, either for rebuttal or other
  26
  27   1
         Plaintiff will serve and file an index of the portions of the depositions offered,
  28   stating the pages and lines offered, objections, and the grounds for objections as
       required at the time of lodging under L.R. 32-1 as required by L.R. 16-2.7(c).
                                                     1
Case 2:18-cv-08048-SVW-JC Document 115 Filed 11/18/19 Page 3 of 3 Page ID #:4255



   1   purposes.
   2         Dated: November 18, 2019     L. LIN WOOD, P.C.
   3
                                          By: /s/L. Lin Wood
                                          L. Lin Wood
   4                                      Attorneys for Plaintiff Vernon Unsworth
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28

                                             2
